DETAILED ACTION
	This Office action is in response to amendment received December 29, 2020.
The rejection under 35 U.S.C 103 over WATANABE et al is withdrawn in view of the amendment to claim 6.
New grounds are made in view of the amendment which creates a 35 U.S.C. 112, rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation of a compound comprising an aromatic ring then goes onto to recite the compound to be a novolac resin, a resol resin, etc.  The compound later in the claim recites than the compound further is a novolac resin, a resol resin, etc. which is the narrower statement of the range/limitation of the aromatic ring defined earlier. 

With respect to formula (1), R2 is defined to be a divalent chain or alicyclic hydrocarbon group having 1 to 30 carbon atoms.  Subsequently the group is defined to be a cyanoalkyl group or a cyanoalkyloxy group which is broader than formula (1). 
Correction is necessary to clarify the scope of protection sought.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OKADA et al (2018/0052392) report an underlayer material comprising a cyano substituted naphthalene-formaldehyde resin, meeting the claimed novolac resin but not disclosing R2 as a divalent chain.
HATAKEYAMA et al (2014/0363956) disclose an underlayer film-forming composition comprising a novolak resin comprising recurring units of formula (1) wherein R2 can be defined as a cyano group, see paragraph [0048].
HAYASHI et al (2013/0004894) disclose an undercoat film material comprising a calixarene cyclic compound having cyano groups, see paragraph [0020].
KORI et al (2012/0252218) report biphenyl novolak containing resist bottom layers having cyano groups as seen in paragraph [0093].
ZAMPINI et al (5,723,254) disclose photoresist compositions comprising novolak resins wherein the formaldehyde can be substituted with a cyano group, see column 6, line 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
April 22, 2021